DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gregory L. Clinton on 11/17/2021.
The application has been amended as follows: 
(Currently Amended) An electronic device comprising: 
at least one wireless communication circuit; 
a processor operatively connected with the at least one wireless communication circuit; and 
a memory operatively connected with the processor, wherein the memory stores one or more instructions that, when executed, cause the processor to: 
connect with a first cell of a master cell group (MCG) and a second cell of a secondary cell group (SCG) using the at least one wireless communication circuit, 
detect occurrence of a packet based mobile originated call, 
release the connection with the second cell by transmitting information indicating a radio link failure for the SCG to the first cell through radio resource control (RRC) signaling upon determining that a type of the mobile originated call is an emergency call, and 
perform the mobile originated call through the first cell.

connecting with a first cell of a master cell group (MCG) and a second cell of a secondary cell group (SCG); 
detecting occurrence of a packet based mobile originated call; 
releasing the connection with the second cell by transmitting information indicating a radio link failure for the SCG to the first cell through radio resource control (RRC) signaling upon determining that a type of the mobile originated call is an emergency call; and 
performing the mobile originated call through the first cell.

REASONS FOR ALLOWANCE
Claims 1, 4-9 and 12-15 are allowed.  
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record are:
US-2021/0051592 to Wang et al. that discloses a UE can transmit a particular value to indicate to a master base station that the UE wants to remove the SCG.  Wang discloses that the UE can send the particular value as an alternative to sending SCG RLF signaling to remove the SCG.  (Page 10 [0098])  However, Wang discloses that the UE will signal SCG RLF due to the UE overheating (Page 10 [0099-0100]), but differs from the claimed invention by not explicitly reciting “release the connection with the second cell by transmitting information indicating a radio link failure for the SCG to the first cell 
US-2021/0022171 to Zacharias et al. that discloses managing concurrent multi-rat uplink transmissions at a user equipment (Abstract) that includes during emergency call positioning, SCell UL transmissions are dropped if concurrent with PC UL transmissions.  (Page 9 [0105-0107])  However, Zacharias differs from the claimed invention by not explicitly reciting “release the connection with the second cell by transmitting information indicating a radio link failure for the SCG to the first cell through radio resource control (RRC) signaling upon determining that a type of the mobile originated call is an emergency call” as found in the independent claims.
WO2020/167170 to Yilmaz et al. that discloses methods and systems for handling a secondary cell group (SCG) with a dual connectivity mode of a user equipment.  (Abstract)  Yilmaz teaches that when a UE has suspended MCG and SCG configurations, but initiates a RRC Resume procedure for an emergency call, the UE will not immediately resume the SCG because the emergency call is only carried by the MCG bearer.  (Page 40 lines 29-35 and Page 41 lines 1-9)
US-2017/0013668 to Chang et al. teaches an electronic device and bearer management method for releasing/changing bearers while under dual connectivity (Abstract and fully mapped in the Office Action dated 8/10/2021), but differs from the claimed invention by not explicitly reciting “release the connection with the second cell by transmitting information indicating a radio link failure for the SCG to the first cell through radio resource control (RRC) signaling upon determining that a type of the mobile originated call is an emergency call” as found in the independent claims.  

Applicant’s independent claims recite a particular combination that is neither taught nor suggested by the prior art and are allowed for these reasons and the reasons stated by the Applicant dated 11/4/2021.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Matthew C Sams/           Primary Examiner, Art Unit 2646